Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102 a1 or a2 as being anticipated by Haga et al. (U. S. Patent 7,663,287).
Regarding claim 1, Haga et al. discloses a stator comprising: a stator core 20 configured to have a shape extending along an axial direction and having a side surface extending in the axial direction (as shown in figure 1); 
an insulator 11 disposed on the side surface of the stator core (as shown in figure 2); and 
a coil 23 having a linear shape and wound around the side surface of the stator core with the insulator interposed therebetween, (as shown in figure 2) wherein the insulator comprises a central member 22b and an outer member 22d, and the outer member connected to the central member in the axial direction of the stator core (as shown in figure 1), wherein the outer member comprises a wall surface substantially parallel to a direction in which the central member and the outer member are arranged (upper side) , and a groove 22a recessed in a direction orthogonal to the wall surface (as shown in figure 3).
Regarding claim 2, Haga et al. discloses the stator according to claim 1, wherein the outer member further comprises a first wall forming a wall of the groove on an outer side of the stator 22a, and a second wall forming a wall of the groove on an inner side of the stator (pointed at by item 22d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Haga et al. and Hoshika (U. S. Patent 7,557,478).
(1) Regarding claim 3, Haga et al. discloses the stator according to claim 2. 
(2) Haga et al. does not teach the limitation wherein the first wall is lower in height than the second wall.
(3) Hoshika teaches a related disclosure wherein the outer wall is lower in height than the inner wall.  It is obvious to make the outer walls shorter if that serves the intended function of the walls. 
(4) The stator taught by Haga et al. may be modified in view of Hoshika wherein the first wall is lower in height than the second wall.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that it will be obvious to make the first wall lower in height if that serves the design function for the limitation, suggested by Hoshika.
Allowable Subject Matter
Claims 9-18 are allowed.
Claim 9 is allowable for a transducer for converting between electrical energy and mechanical energy, comprising: 
a stator core configured to have a shape extending along an axial direction and having a side surface extending in the axial direction; 
an insulator disposed on the side surface of the stator core; and 
a coil having a linear shape and wound around the side surface of the stator core with the insulator interposed therebetween, wherein the insulator comprises a central member and an outer member, and the outer member connected to the central member in the axial direction of the stator core, wherein the outer member comprises a wall surface substantially parallel to a direction in which the central member and the outer member are arranged, and a groove recessed in a direction orthogonal to the wall surface; 
a rotor member disposed in a central opening of a stator assembly, and having an axis orthogonal to an opening surface; and 
a busbar connected to the coil of the stator assembly, wherein the busbar comprises a base portion in an annular shape, and a connection terminal in a plate shape connected to the base portion and connected to the coil, and 
wherein connection terminal is configured to be fitted into the groove together with an end of the coil.
Claim 9 distinguishes over Haga et al. and Hoshika and any combinations of the closest prior art on the form 892.  The key limitations regard the structure the grooves and that nature of the busbar to insert in the grooves with the ends of the wires to make electrical connection. 
Claim 10 are allowable for dependence on the allowable independent claim 9 and for the citation of further distinguishing subject matter.
Claim 11 is allowable for 11, for a stator assembly, comprising 
a first stator and a second stator adjacent to each other in an annular shape, and each of the first stator and the second stator comprising: 
a stator core having a shape extending along an axial direction, and having a side surface extending in the axial direction; a stator core configured to have a shape extending along an axial direction and having a side surface extending in the axial direction; 
an insulator disposed on the side surface of the stator core; and a coil having a linear shape and wound around the side surface of the stator core with the insulator interposed therebetween, wherein the insulator comprises a central member and an outer member, and the outer member connected to the central member in the axial direction of the stator core, 
wherein the outer member comprises a wall surface substantially parallel to a direction in which the central member and the outer member are arranged, and a groove recessed in a direction orthogonal to the wall surface, 
wherein the groove is formed by an opening on a first side surface and a second side surface of the outer member, the opening of the groove on the first side surface of the first stator, and 
an opening of the groove on the second side surface of the second stator are opposed to each other.
Claim 11 distinguishes over Haga et al. and Hoshika and any combinations of the closest prior art on the form 892.  The key limitations regard the structure the grooves, there being an opening on the first side and the second side of the outer member and the openings being opposed to each other.
Claims 12-18 are allowable for dependence on the allowable independent claim 11 and for the citation of further distinguishing subject matter.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In the combination Haga et al. and Hoshika the groove(s) is(are) provided for intermediate portions of circumferentially extending wires from various ones of the coils. An end of the coil is interpreted to be the conductive part of the coil that is arranged for electrical connection.  This is not suggested by the combination of references. 
Claims 5-8 are allowable for dependence on the allowable dependent claim 4 and for the citation of further distinguishing subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        September 16, 2021